Citation Nr: 0821526	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-17 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether new and material evidence has been obtained to reopen 
the previously denied claim of entitlement to revocation of a 
forfeiture, for the purpose of accrued benefits.



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from November 1941 to June 1946.  The veteran 
had confirmed prisoner of war (POW) status from April 1942 to 
January 1943.  He died in May 2005.  The appellant is his 
surviving widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

In May 2008, the Board received additional evidence.  Since 
the evidence was not received within 90 days following the 
mailing by the RO of notice to the appellant dated July 2007, 
that her appeal had been certified to the Board for appellate 
review and the appellate record had been transferred to the 
Board, the Board does not accept the additional evidence.  
38 C.F.R. § 20.1304(a).


FINDINGS OF FACT

1.  A June 1990 forfeiture decision by the Director of VA 
Compensation and Pension Service determined that the veteran 
had submitted fraudulent evidence in an attempt to receive VA 
benefits, and had forfeited all rights, claims and benefits 
to which he might otherwise be entitled under laws 
administered by VA.  The veteran was notified of the denial 
but did not timely appeal that decision and it became final 
one year later.

2.  The RO subsequently denied the veteran's claims to reopen 
regarding the forfeiture decision in August 1993, October 
1993, and June 1998.  The appellant was notified of the 
actions and of his appeal rights, but the decisions were not 
appealed became final.

3.  In June 2000, the veteran filed a claim to reopen the 
previously denied claim of entitlement to benefits based on 
revocation of forfeiture.  

4.  By decisions dated in July 2000, September 2000, April 
2001, August 2002, and July 2003, the RO denied his claim.  A 
timely notice of disagreement was received, he was issued a 
statement of the case, and a timely substantive appeal was 
received.

5.  In May 2005, the veteran died.

6.  At the time of the veteran's death, the July 2000 rating 
decision was not yet final; therefore, the veteran had a 
pending claim regarding whether new and material evidence has 
been obtained to reopen the previously denied claim of 
entitlement to benefits based on revocation of forfeiture.

7.  In May 2005, the appellant elected to pursue the 
veteran's pending claim as a claim for accrued benefits.

8.  Evidence received since the RO's June 1998 decision 
denying entitlement to VA benefits based on a forfeiture of 
any entitlement thereto, when considered alone or in 
conjunction with all of the evidence of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's June 1998 
decision is not new and material, and the current claim for 
benefits based on revocation of forfeiture, for the purposes 
of accrued benefits, is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108, 5121, 6103, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (1998); 38 C.F.R. § 3.1000 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This 
was accomplished as the appellant was sent such notice in 
June 2005.  

The letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim for accrued 
benefits.  The appellant was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).  To whatever 
extent the more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as entitlement 
to service connection, disability rating, and effective date, 
there is no prejudice to the appellant in proceeding with the 
present decision since the claim is being denied and such 
issues are moot.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
VA must look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The underlying claim at issue is entitlement to benefits 
based on revocation of forfeiture.  Evidence tending to 
negate the established basis of the finding that the veteran 
had knowingly and intentionally submitted false and 
fraudulent evidence to the VA in a claim for benefits is 
required.  Any deficiency of notice under Kent would be 
harmless error, as the appellant has demonstrated actual 
knowledge based upon her statements essentially indicating 
that the veteran's signatures on pertinent documents were not 
the veteran's, which would be contrary to the VA's finding 
that the veteran knowingly and intentionally submitted false 
and fraudulent evidence to the VA.  In addition, as a matter 
of law, evidence received after the date of the veteran's 
death cannot be considered in an accrued benefits claim.  38 
C.F.R. § 3.1000(a).  There is an exception for outstanding VA 
records considered to be in the constructive possession of VA 
(service records and VA medical records) at the time of 
death.  38 C.F.R. § 3.1000(d)(4).  However, such records are 
not pertinent to this claim, which involves the submission of 
fraudulent private medical documents.  Thus, the appellant 
could not furnish additional evidence that could be used to 
substantiate her claim and VA could not develop additional 
evidence that would substantiate the claim.  There is no 
indication that any additional action is needed to comply 
with the duty to assist the appellant.  The appellant has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained. 

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the appellant in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2).



II.  Analysis 

With certain exceptions not pertinent to this appeal, any 
person who knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper, concerning any claim for benefits under 
any of the laws administered by the Secretary, shall forfeit 
all rights, claims, and benefits under all laws administered 
by the Secretary.  38 U.S.C.A. § 6103(a).  Fraud is defined 
as an act committed in perpetration of one of the above-
listed actions.  38 C.F.R. § 3.901.

A forfeiture action is an adversarial process initiated by 
VA.  This process requires the application of a "beyond a 
reasonable doubt standard" to declare a forfeiture.  See 
Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  
Consequently, the evidence must establish "beyond a 
reasonable doubt" that the veteran knowingly made, caused to 
be made, or presented false or fraudulent statements 
concerning a claim for benefits.  The determination of 
whether the veteran knowingly submitted false or fraudulent 
evidence to VA is a question of fact.  See Macarubbo v. 
Gober, 10 Vet. App. 388 (1997).

A June 1990 VA administrative decision found that the veteran 
committed fraud in the pursuit of VA benefits, beyond a 
reasonable doubt, by submitting fraudulent medical records 
relating to claimed private hospital treatment in December 
1946 and January 1947.  The decision noted that the 
"Pedring" obtained the fraudulent medical records that the 
veteran submitted, and the veteran realized that the 
documents were fraudulent.  Therefore, the veteran forfeited 
of all rights, claims and benefits under the laws 
administered by VA.  See 38 U.S.C.A. § 6103(a).  

At the time of the June 1990 decision, the record included an 
October 1987 letter from the veteran, which enclosed medical 
treatment records of the veteran dated in December 1946 and 
January 1947, and a December 1988 sworn deposition from the 
veteran declaring that the medical report he submitted was 
fraudulent.  In his deposition, the veteran declared that, in 
September 1988, he was approached by a man named "Pedring," 
who offered to help him find his hospital records from the 
late 1940's.  He believed that he was misled by Pedring, who 
according to the veteran, was currently in hiding because he 
had misled a number of veterans.  The veteran stated that he 
failed to take into account that December 1946 and January 
1947 were unlikely dates for his hospitalization, as he 
believed that he was hospitalized in either March 1947, or 
summer of 1947.  He realized that Pedring obtained 
false/fraudulent medical evidence.  The veteran was informed 
of the decision in June 1990 and of his appeal rights, but he 
did not file a timely notice of disagreement.  Hence, the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.156.  

The appellant requested service connection for various 
conditions on multiple occasions, and was denied service 
connection due to the forfeiture decision.  RO decisions in 
August 1993 and October 1993 denied his July 1993 claim.  A 
June 1998 RO decision denied his August 1997 claim.  The 
veteran was informed of the RO's decisions and of his appeal 
rights, but he did not file a notice of disagreement.  Hence, 
the decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.156.  Furthermore, because he did not appeal these 
decisions, there must be new and material evidence since the 
last final decision to warrant further consideration on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The veteran had a pending claim to reopen the previously 
denied claim of entitlement to benefits based on revocation 
of forfeiture at the time of his death.  Specifically, he 
filed a claim in June 2000.  The RO initially denied the 
claim in July 2000, and in subsequent decisions in September 
2000, April 2001, August 2002, and July 2003.  However, 
because the July 2000 decision was not yet final in May 2005, 
at the time of death, it was still "pending" for purposes of 
the regulations.  The claim for accrued benefits was received 
in May 2005.  The veteran's widow essentially seeks to reopen 
the previously denied claim of entitlement to benefits based 
on revocation of forfeiture, for the purpose of receiving 
accrued benefits.

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death.  38 U.S.C.A. § 5121(a); 38 C.F.R. 
3.1000(a).

"[F]or a surviving spouse to be entitled to accrued 
benefits, the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998).  "[A] consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.

Although the veteran's claim terminated with his death, the 
regulations set forth a procedure for a qualified survivor to 
carry on, to a limited extent, a deceased veteran's claim for 
VA benefits by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  While the claim for accrued benefits is 
separate from the claim for service connection filed by the 
veteran prior to his death, the accrued benefits claim is 
derivative of the veteran's claim and the appellant takes the 
veteran's claim as it stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Because the appellant essentially takes the claim that the 
veteran had pending at the time of his death, and because the 
veteran had multiple prior final denials on the issue of 
entitlement to benefits based on revocation of forfeiture, 
the appellant's claim is properly characterized as whether 
new and material evidence has been submitted to reopen the 
prior final denial.  

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Although the regulation, 38 C.F.R. § 
3.156(a), defining what constitutes new and material evidence 
recently was amended, this amendment applies only to 
petitions to reopen finally decided claims that were received 
on or after August 29, 2001.  In this case, the veteran's 
request to reopen his claim was received prior to this cutoff 
date.  According to the former definition, new and material 
evidence meant evidence not previously submitted to 
decisionmakers which bore directly and substantially upon the 
specific matter under consideration, which was neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled was so significant that it 
must be considered to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the appellant or 
otherwise associated with the claims folder since the last 
final decision in June 1998.  The credibility of new evidence 
is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

It must first be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) to have a finally denied claim reopened under 38 
U.S.C.A. § 5108.  Elkins v. West, 12 Vet. App. 209 (1999).  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999). 

The Court did not delineate in Trilles what new and material 
evidence would be required in order to reopen VA benefits 
eligibility forfeiture cases such as this.  The Court 
specifically left this question to the Secretary and to the 
Board.  Id. at 327.  However, in a dissenting opinion in 
Trilles, then Chief Judge Nebeker specifically stated: "I ask 
what else could it be but evidence tending to negate the 
established fraud."  Id. at 340.  Applying Trilles herein, 
new and material evidence in this case would therefore be 
evidence tending to negate the established basis of the 
finding that the veteran had knowingly and intentionally 
submitted false and fraudulent evidence, in the form of  
medical treatment records from the veteran dated in December 
1946 and January 1947.

In this case, no new and material evidence has been submitted 
which bears upon the matter of whether the veteran had 
knowingly and intentionally submitted false and fraudulent 
evidence, in the form of medical treatment records from the 
veteran.  The recently submitted service personnel records 
and medical records are entirely immaterial to the matter at 
hand, inasmuch as they relate to the matter of qualifying 
service, service incurrence, or degree of severity of the 
veteran's conditions, and not the fraud which resulted in the 
forfeiture of all VA benefits.

Because the basis for the forfeiture was that the veteran had 
knowingly submitted falsified evidence, for evidence to be 
new and material it would have to demonstrate that the 
veteran had not misrepresented that fact.  The veteran, prior 
to his death, and the appellant submitted statements to the 
effect that the veteran's signatures on pertinent documents 
were not the veteran's, and therefore, he did not know that 
fraudulent evidence had been submitted on his behalf.  The 
evidence and argument submitted to reopen this claim is 
cumulative and redundant of statements made by the veteran, 
which were already on file at the time of the original 
forfeiture decision, and considered in June 1990.  The 
veteran's assertion during the initial forfeiture action is 
that Pedring obtained the fraudulent documents unbeknownst to 
him.  An investigation conducted at the time and all of the 
other evidence on file at that time led to the conclusion, 
beyond a reasonable doubt, that the veteran had knowingly 
submitted false evidence in attempting to obtain VA benefits.  
Therefore, no new and material evidence has been submitted to 
reopen the claim.  

The threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim has not been met and 
reopening the claim is not warranted.
ORDER

New and material evidence having not been submitted, the 
claim for benefits based on revocation of forfeiture is not 
reopened for the purpose of accrued benefits.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


